Title: To George Washington from Benjamin Hawkins, 16 March 1792
From: Hawkins, Benjamin
To: Washington, George



sir,
Senate Chamber 16 march 1792

As I make it a rule to give my assent to all military nominations without enquiry, and shall continue to do so, so long as a military Judge shall be President of the United States; I hope it will not be deemed indelicate in me to offer the opinion of an individual, which has resulted from reflections on the conversation I had last evening with you.
Colo. Lee as a military man certainly possesses a degree of enterprise caution and foresight not excelled by any of his contemporaries of equal rank. He has a comprehensive mind, he has gained his experience in a sort of partisan Warfare the best of all others for qualifying a man to command against Indians.
It may be objected to him that he was not of the rank in the late army to entitle him to the command. To this I shall only repeat what I said in the Senate on the case of Demler that the President had exclusively the right to nominate, and the fitness of his character, not the rank of the man, was the only enquiry to be made in the Senate; And that if the Senate did not possess a contrary proof, the nomination should be conclusive in favour of the person nominated. There is perhaps on the score of rank, this further to be said of Colo. Lee, that his present standing in society is an exalted and dignified one. He commanded I believe genl Pickens at the Siege of Augusta altho’ the latter was of superior rank. I have the honor to be most respectfully sir your most obediant servt

Benjamin Hawkins

